DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 	The drawings are objected to because 1) the phrase “Grid Cord” might read as “GridCord” on Fig. 1. 2) the phrase “Plug Sense” might read as “PlugSense” on Fig. 3.  3) the phrase “Micro controller” might read as “Microcontroller” on Fig. 12. 
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 	The disclosure is objected to because of the following informalities: 
 	On page 15, line 17, the phrase “grid cord” might read as “gridcord”
Appropriate correction is required.

Claim Objections
 	Claims 11-19 are objected to because of the following informalities:  
 	In claim 11, line 8, the phrase “…by the first microcontroller a data…” might read as “…by the first microcontroller, a data…”  
 	In claim 11, line 11, the phrase “…by the first switch the received…” might read as “…by the first switch, the received…”
 	The dependent claims are objected for the reasons as the independent claim from which they depend.
 	Appropriate correction is required.

Allowable Subject Matter
 	Claims 1-10, 20 are allowed.
 	Claim 11 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2015/0171646
Kretschmer et al.
US 2016/0039297
Jefferies et al.
US 2016/0137079
Penney
US 2019/0376299
Shumaker
US 2018/0229615
Huang et al. 
US 2017/0334300
Choi
WO2018/105809A1
 Lo et al.
US 2020/0180449


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        03/18/2022